Case: 08-50922 Document: 00511322970 Page: 1 Date Filed: 12/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2010

                                       No. 08-50922                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

DARIO BLANCO-LOPEZ,

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                         for the Western District of Texas
                         USDC No. 3:08-cr-01445-KC-ALL


Before STEWART, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Dario Blanco-Lopez (“Blanco”) pleaded guilty to unlawful reentry by an
undocumented alien, in violation of 8 U.S.C. § 1326, and was sentenced to 28
months of imprisonment and three years of supervised release. He appeals,
arguing that the district court erred in calculating his Sentencing Guidelines
sentencing range because it relied upon an uncounseled conviction in enhancing
his criminal history category score, and that his sentence was unreasonable. The
court has recently been informed by both parties that subsequent to his appeal,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50922 Document: 00511322970 Page: 2 Date Filed: 12/15/2010



                                  No. 08-50922

Blanco was released from prison and deported. Per United States v. Rosenbaum-
Alanis, these developments make this case moot. 483 F.3d 381 (5th Cir. 2007).
Because Blanco “has completed the confinement portion of his sentence, any
argument that the prison term should be reduced is moot.” Id. at 382. “[T]he only
portion of the sentence remaining for consideration is the defendant’s term of
supervised release.” Id. However, in Rosenbaum we held that “[i]n order to
resentence the defendant to correct any error in the defendant’s term of
supervised release [the Federal Rules of Criminal Procedure] require[] the
defendant to be present and have the opportunity to allocute.” Id. Therefore,
Rosenbaum explained, “Because the defendant has been deported . . . and is
legally unable, without permission of the Attorney General, to reenter the
United States to be present for a resentencing proceeding . . . there is no relief
we are able to grant him” and thus any challenge to his term of supervised
release is also moot. Id. at 838. Accordingly, the appeal is DISMISSED.




                                        2